UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 15, 2012 AVALON HOLDING GROUP, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 000-54065 (Commission File Number) 26-3608086 (IRS Employer Identification No.) 6536 102nd Place NE, Kirland, WA 98033 USA (Address of principal executive offices)(Zip Code) 775-321-8237 Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12 □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective September 15, 2012 Phillip Jennings resigned as President and Chief Executive Officer, Chief Financial Officer, Secretary, Treasurer and as a member of the Board of Directors of Avalon Holding Group Inc. (the “Company”). Concurrent with Mr. Jennings resignation, Miss Paksayakorn Tanawanjinnagul was appointed Chief Executive Officer, Chief Financial Officer, Secretary and Treasurer. Miss Paksayakorn Tanawanjinnagul, 38 years old obtained a Bachelor of Arts Degree in Information Business Accounting at Rajabhat Institute Nakornratchasima in 1999 and Previous Certificates B.A. (Business Administration) Degree Conferred Graduate Diploma In Project Management And Evaluation at Institute of Social Technology in 2002. From December 1, 2003 until December 31, 2010 Miss Paksayakorn Tanawanjinnagul worked for Magna Carta Co., Ltd as both a Human Resources Manager andAccountant. From January 1, 2011 to present Miss Paksayakorn Tanawanjinnagul manages and owns a variety retail outlet. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Avalon Holding Group, Inc. (Registrant) Date: October 22, 2012 By: /s/ Paksayakorn Tanawanjinnagul Name: Paksayakorn Tanawanjinnagul Title: Chief Executive Officer 2
